Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, and 4 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Hagiwara et al. (US 2016/0184189 A1) in view of Hagenbuch et al. (US 2016/0157972 A1).
	Regarding claim 1, Hagiwara discloses a  method for manufacturing a denture (paragraph [0101] all disclosing the method of forming a denture and a full set of false teeth)  comprising a denture base (paragraph [0009] lines 1-6 disclosing a denture base, paragraph [0101] disclosing making denture) and at least two artificial teeth arranged in the denture base (paragraph [0101] a denture requires teeth in a base), wherein the method comprises the steps of: 
obtaining the denture base (paragraph [0009] lines 1-6 disclosing a denture base, paragraph [0101] disclosing making denture),
 manufacturing the at least two artificial teeth with a common placement support connected to the at least two artificial teeth for keeping the at least two artificial teeth in a desired relative arrangement and where the common placement support and the at least two artificial teeth are manufactured simultaneously as one unit, wherein the common placement support is connected to occlusal surfaces of the at least two artificial teeth (see annotated figure below, formed simultaneously, paragraphs [0027]-[0030] disclosing additive manufacturing of the common placement and the two teeth)

    PNG
    media_image1.png
    430
    797
    media_image1.png
    Greyscale
, 
and attaching the at least two artificial teeth on the denture base ([0101] disclosing making denture), 
and removing the common placement support (see figure page 2).
Hagiwara discloses structure substantially identical to the instant application as discussed above but fails to explicitly disclose the step of arranging the two artificial teeth on the denture base with the common placement support connected to the at least artificial teeth. 
However, Hagenbuch discloses a method for manufacturing a denture (title and abstract disclosing assembly of a denture) comprising a denture base (Fig. 7 element 10) and at least two artificial teeth arranged in the denture base (Fig. 9 showing teeth in a base for both mandible and maxilla), wherein the method comprises the steps of: obtaining the denture base (Fig. 1 step 10),  manufacturing the at least two artificial teeth (Fig. 1 elements 31/33, Fig. 4 elements 35/37, paragraph [0002] disclosing teeth are manufactured) with a common placement support connected to the at least two artificial teeth for keeping the at least two artificial teeth in a desired relative arrangement and 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the step of arranging the two artificial teeth on the denture base with the common placement support connected to the at least artificial teeth as taught by Hagenbuch into the method of forming a denture as taught by Hagiwara for the purpose of providing better control for the position of the teeth in the denture to be more precise as taught by Hagenbuch (paragraph [0022] and [0093]all).
Regarding claim 3, Hagiwara discloses the claimed invention as discussed above, but fails to explicitly discloses where the support and teeth are made by subtractive manufacturing instead of positive manufacturing.
However Hagenbuch discloses a method for manufacturing a denture (title and abstract disclosing assembly of a denture) comprising a denture base (Fig. 7 element 10) and at least two artificial teeth arranged in the denture base (Fig. 9 showing teeth in a base for both mandible and maxilla), wherein the common placement support and the at least two artificial teeth are manufactured by a subtractive manufacturing method (paragraph [0020] lines 1-4 disclosing milling, paragraph [0002] and [0024] disclosing the teeth made from CAM).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teeth and support to be made by subtractive 
Regarding claim 4, Hagiwara discloses wherein the common placement support and the at least two artificial teeth are manufactured by an additive manufacturing method (paragraphs [0027]-[0030] disclosing additive manufacturing of the common placement and the two teeth).
Claims 1, 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Hagenbuch et al. (US 2016/0157972 A1) in view of  Hagiwara et al. (US 2016/0184189 A1).
Regarding claims 1 and 4, Hagenbuch discloses a method for manufacturing a denture (title and abstract disclosing assembly of a denture) comprising a denture base (Fig. 7 element 10) and at least two artificial teeth arranged in the denture base (Fig. 9 showing teeth in a base for both mandible and maxilla), wherein the method comprises the steps of: 
obtaining the denture base (Fig. 1 step 10), 
 manufacturing the at least two artificial teeth (Fig. 1 elements 31/33, Fig. 4 elements 35/37, paragraph [0002] disclosing teeth are manufactured) with a common placement support connected to the at least two artificial teeth for keeping the at least two artificial teeth in a desired relative arrangement and where the common placement support and the at least two artificial teeth are manufactured as one unit (Fig. 1 elements 1 element 20 being a common placement support hold at least two teeth in a desired relation, an being manufactured as one unit by being assembled into one unit paragraph [0055] all), 
 arranging the at least two artificial teeth on the denture base with the common placement support connected to the at least artificial teeth at their occlusal surfaces (Fig. 7 showing the at least two teeth being arranged on the denture base 10 with the common placement support connected to the artificial teeth element 20 occlusal surfaces), and

Regarding claim 2, Hagenbuch further discloses where the method comprises the step of removing the common placement support (Fig. 9 showing final dentures without the transfer common placement support as it had been removed).  
Hagenbuch discloses the claimed invention as discussed above, but fails to explicitly discloses where the support is connected to the occlusal surface of the two artificial teeth in a simultaneous additive manufacturing.
However, Hagiwara discloses a method of producing an artificial tooth (title and abstract) for use in a denture base (paragraph [0009]), with at last two teeth and a common support connected to the occlusal surface simultaneously (see image below).

    PNG
    media_image2.png
    430
    797
    media_image2.png
    Greyscale

Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the support being connect to the occlusal surface in by the additive manufacturing simultaneously as taught by Hagiwara into the method as taught by Hagenbuch for the purpose of providing a denture with artificial teeth formed in a short time and with 
Regarding claim 3 Hagenbuch further discloses, wherein the common placement support and the at least two artificial teeth are manufactured by a subtractive manufacturing method (paragraph [0020] lines 1-4 disclosing milling, paragraph [0002] and [0024] disclosing the teeth made using CAM milling).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P SAUNDERS whose telephone number is (571)270-3250. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.P.S/               Examiner, Art Unit 3772                                                                                                                                                                                         	03/26/2022
/EDWARD MORAN/               Primary Examiner, Art Unit 3772